     Case 2:19-cv-07818-CBM-RAO Document 33 Filed 02/14/20 Page 1 of 13 Page ID #:154

Pro Se 3 (Rev. 12/16) The Defendant's Answer to the Complaint



                                       UNITED STATES DISTRICT COURT
                                                                         for the

                                                          Central District of Los Angeles

                                                                Los Angles Division


                                                                           )       Case No.       2:19-CV-07818 CBM(RA0x)
                  Nintendo of America, Inc                                 )                      (to be filled in by the Clerk 's Office)
                              Plaintijf(s)                                 )
(Write the fall name of each plaintiff who is filing this complaint.       )
If the names ofall the plaintiffs cannot fit in the space above,           )
                                                                                   Jury Trial: (check one)     1:8] Yes      D     No
please write "see attached" in the space and attach an additional
page with the fall list of names.)                                         )
                                 -v-                                       )
                                                                           )
                                                                           )
                                                                           )
                       Matthew Storman                                     )
                              Defendant(s)                                 )
(Write the full name ofeach defendant who is being sued. If the            )
names of all the defendants cannot fit in the space above, please
write "~ee attached" in the space and attach an additional page
                                                                           )
with the fall list of names.)                                              )


                               THE DEFENDANT'S ANSWER TO THE COMPLAINT

I.        The Parties Filing This Answer to the Complaint
          Provide the information below for each defendant filing this answer or other response to the allegations in the
          plaintiff's complaint. Attach additional pages if needed.
                               Name                                    Matthew Storman
                               Street Address                          1601 E Ruddock St
                               City and County                         Covina, Los Angeles
                               State and Zip Code                      California, 91724
                               Telephone Number                        626-833-6327
                               E-mail Address                          admin@romuniverse.com


II.       The Answer and Defenses to the Complaint
          A.         Answering the Claims for Relief

                     On a separate page or pages, write a short and plain statement of the answer to the allegations in the
                     complaint. Number the paragraphs. The answer should correspond to each paragraph in the complaint,
                     with paragraph 1 of the answer corresponding to paragraph 1 of the complaint, etc. For each paragraph
                     in the compl~int, state whether: the defendant admits the allegations in that paragraph; denies the
                     allegations; lacks sufficient knowledge to admit or deny the allegations; or admits certain allegations
                     but denies, or lacks sufficient knowledge to admit or deny, the rest.



                                                                                                                                             Page I of 8
  Case 2:19-cv-07818-CBM-RAO Document 33 Filed 02/14/20 Page 2 of 13 Page ID #:155

Pro Se 3 (Rev. 12/16) The Defendant's Answer to the Complaint


          B.        Presenting Defenses to the Claims for Relief

                    Write a short and plain statement identifying the defenses to the claims, using one or more of the
                    following alternatives that apply.

                     1.        The court does not have subject-matter jurisdiction over the claims because (briefly explain
                               why there is no federal-question jurisdiction or diversity-of-citizenship jurisdiction; see the complaint form for more
                               information)
                               The court does not have jurisdiction over this matter because of liability immunity and plaintiff
                               has not claimed of ownership of website copies.



                    2.         The court does not have personal jurisdiction over the defendant because (briefly explain)
                               Defendant is not an individual, but rather a service provider (admin@romuniverse.com) who is
                               not part of the required forum. The court does not have personal jurisdiction since service
                               provider is protected under the 17 U.S.C. Including DMCA 512 and potential involvement of
                               international actors. Plaintiff may have violated Defendant's privacy rights or by using unlawful
                               means.

                    3.         The venue where the court is located is improper for this case because (briefly explain)
                               Owners of copies and Plaintiff is a German agent, may be international; and an issue of
                               jurisdiction.



                    4.         The defendant was served but the process-the form of the summons-was insufficient because
                               (briefly explain)
                               It is not based on DMCA violations.




                    5.         The manner of serving the defendant with the summons and complaint was insufficient because
                               (briefly explain)
                               It does not timely serve essential actors, such as owners of copies, users, suppliers, distributors,
                               copyright owners and other Nintendo subsidiaries



                    6.         The complaint fails to state a claim upon which relief can be granted because (briefly explain why
                               the/acts alleged, even if true, are not enough to show the plaintiff's right to recover)
                               Complaints do not include any required DMCA violation or ownership of copies. Fails to
                               identify essential owners of copies.



                    7.         Another party (name)     DOES, 1-10, et al, for or against defen. needs to be joined (added)
                               in the case. The reason is (briefl y explain whyjoininf{ another party is required)




                                                                                                                                           Page 2 of 8
  Case 2:19-cv-07818-CBM-RAO Document 33 Filed 02/14/20 Page 3 of 13 Page ID #:156

Pro Se 3 (Rev. 12/16) The Defendant's Answer to the Complaint


                               The Plaintiff has failed to join the true and essential owners of the copies known only to
                               Plaintiff, or unknown



                               a.        If the basis for subject-matter jurisdiction is diversity of citizenship, state the effect of
                                         adding the other party:
                                          The other party is a citizen of the State of (name)
                                                                                              - - - - - - -- - - - -- -
                                          Or is a citizen of (foreiR:n nation)                               The amount of
                                          damages sought from this other party is (specify the amount)

                               b.        If the claim by this other party is based on an alleged violation of a federal
                                         constitutional or statutory right, state the basis:




          C.        Asserting Affirmative Defenses to the Claims for Relief

                    Identify an affirmative defense or avoidance that provides a basis for the defendant to avoid liability for
                    one or more of the plaintiffs claims even if the basis for the claim is met. Any affirmative defense or
                    avoidance must be identified in the answer. Include any of the following that apply, as well as any
                    others that may apply.

                    The plaintiffs claim for {sp ecify the claim)
                    COPYRIGHT INFRINGEMENT, 17 U.S.C 501 ;
                    FEDERAL TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION, 15 U.S.C 1114,
                    1125(a);
                    UNFAIR COMPETITION, CAL. BUS. & PROF. CODE 17200

                    is barred by (identify one or more of the f ollowing that apply) :

                     1.        Accord and satisfaction (briefly explain)




                                                                                                                              Page3 of 8
  Case 2:19-cv-07818-CBM-RAO Document 33 Filed 02/14/20 Page 4 of 13 Page ID #:157

Pro Se 3 (Rev. 12/16) The Defendant's Answer to the Complaint


                               An implied contract is an agreement which legitamately can be inferred from intention of parties
                               as evidenced by circumstances and ordinary course of dealing and common understanding of
                               men. Martin v. Little, Brown & Co., 304 Pa.Super. 424,450 A.2d 984,987. Therefore, all
                               actions of Defendant are approved by Plaintiff.

                               Baltimore & Ohio R. Co. v. United States, 261 U.S. 592 (1923)

                               There are two instances where an implied contract was established between the Defendant and
                               Plaintiff, they are as follows:

                               1. Plaintiff has sent DMCA take down requests, over the last 10 years, implying that no futher
                               legal action would occur if Defendant complied with the take down requests. Defendant has
                               complied with all DMCA take down requests from Plaintiff.

                               2. Plaintiff has allowed Defendant for the last 10 years to list non-infringing material on the
                               website in exchange for advertising material on the website, by listing all of Plaintiffs products
                               to massive audiences, who take mental impressions of Plaintiffs brand and products which are
                               remembered and influence future purchases.

                    2.         Arbitration and award (briefly explain)
                               Defendant will, petition to require arbitration and award to avoid increased damage to
                               Defendant.


                    3.         Assumption of risk (briefly explain)
                               For the previous 10 years the Plaintiff continuely allowed the Defendant to operate the Website,
                               and waited 10 years before filing a civil action against the Defendant thereby causing
                               themselves greater and increasing percieved damage.

                    4.         Contributory or comparative negligence of the plaintiff (briefly explain)
                               The Plaintiff misrepresented the Defendants actions, in direct violation of 17 U.S.C § 512(±),
                               and should be held liable for damages caused by Plaintiff, including costs and attorneys' fees.


                    5.         Duress (briefly explain)
                               Plaintiff brought this civil suit to put pressure on Defendant to fear the negative outcome,
                               including fines, penalties and to relinquish Defendants valueable website to the Plaintiff which
                               appears to be the goal of the civil suit. It's value could be multi million dollars to Plaintiff.

                     6.        Estoppel (briefly explain)
                               Plaintiff implied contract with Defendant for 10 years is unilaterally violated by Plaintiff
                               whereby Plaintiff received valueable advertising and massive positive exposure to Plaintiffs
                               brand. Without notice or negociations for mutual advantage nor making offer to purchase
                               Defendant's assets, Plaintiff breached the contract, thereby injuring Defendant.

                     7.        Failure of consideration (briefly explain)
                               Plaintiff is required under DMCA to send proper notification of alleged copyright infringement
                               to Defendant requesting Defendant to take down the alleged infringing material. Plaintiff failed
                               to send take down notices before filing suit.



                                                                                                                         Page4 of 8
  Case 2:19-cv-07818-CBM-RAO Document 33 Filed 02/14/20 Page 5 of 13 Page ID #:158

Pro Se 3 (Rev. 12/16) The Defendant's Answer to the Complaint



                     8.        Fraud (briefly explain}
                               Plaintiff in complaint failed to mention the Defendant's DMCA rights and to send take down
                               notices to Defendant. Plantiffs' claims are fraudulent for this ommision, and waste the
                               Defendant's and court's time and resources.

                     9.        Illegality (briefly explain)
                               The Plaintiff misrepresented the Defendants actions, in direct violation of 17 U.S.C § 512(£),
                               and should be held liable for damages caused by Plaintiff, including costs and attorneys' fees.


                     10.       Injury by fellow employee (briefly explain}




                     11.       Laches (Delay) (briefly explain}
                               Plaintiff waited 10 years to file the civil lawsuit against Defendant, this laches created a bigger
                               problem than necessary to the detriment of the Defendant.


                     12.       License (briefly explain)
                               Plaintiff granted an implied license and contract to the Defendant during the last 10 years to
                               store potentially infringing material on Defendant website


                     13.       Payment (briefly explain}
                               Plaintiff received payment in the form of massive brand exposure in Defendant's website for 10
                               years.


                     14.       Release (briefly explain}
                               Plaintiff by his actions or lack of actions agreed not to hold Defendant responsible for any
                               negative outcome.


                     15.       Res judicata (briefly explain)
                               Defendant or potential attorney will research relevant laws.



                     16.       Statute of frauds (briefly explain)
                               Defendant or potential attorney will research relevant laws.



                     17.       Statute of limitations (briefly explain}
                               Plaintiff stated in their complaint(Item 22) that they have known about romuniverse.com and
                               ndsuniverse.com for 10 years (since 2009). 17 U.S.C. § 507(b), states that "No civil action shall
                               be maintained under the provisions of this title unless it is commenced within three years after
                               the claim accrued" . Limitations under other U.S.C. or else apply.


                                                                                                                          Page 5 of 8
   Case 2:19-cv-07818-CBM-RAO Document 33 Filed 02/14/20 Page 6 of 13 Page ID #:159

Pro Se 3 (Rev. 12/16) The Defendant's Answer to the Complaint



                     18.       Waiver (briefly explain}
                               Plaintiffs German representative continues to send DMCA take down requests to Defendant
                               implying that no legal action will occur if Defendant complied with the take down requests.
                               Defendant has complied with all DMCA take down requests from Plaintiff. Apparently,
                               Nintendo of America, Inc, is not aware of German Nintendo represetiative. This may require
                               joining German representative to cause of action as a DOE for the Defendant.

                     19.       Other (briefly explain)
                               A. 17 U.S.C. § 512 (a-n). Defendant is service provider and sole owner of ndsuniverse.com and
                               romuniverse.com. Defendant shall not be liable for monetary, statutory, injunctive and equitable
                               relief.
                               B. 17 U.S.C. § 501-513. Exceptions provide protection for Defendant and users, for example,
                               fair use and first sale.
                               C. Per implied contract with German respresentative a Designated Agent is not required.
                               D. Included are all exceptions under DMCA
                               E. Defendant prays for equal protection, due process and other rights in items 1-19.

          D.        Asserting Claims Against the Plaintiff (Counterclaim) or Against Another Defendant
                    (Cross-Claim)

                    For either a counterclaim against the plaintiff or a cross-claim against another defendant, state briefly
                    the facts showing why the defendant asserting the counterclaim or cross-claim is entitled to the damages
                    or other relief sought. Do not make legal arguments. State how each opposing party was involved and
                    what each did that caused the defendant harm or violated the defendant's rights, including the dates and
                    places of that involvement or conduct. If more than one counterclaim or cross-claim is asserted,
                    number each claim and write a short and plain statement of each claim in a separate paragraph. Attach
                    additional pages if needed.

                     1.        The defendant has the following claim against the plaintiff (specify the claim and explain it;
                               include a farther statement ofjurisdiction, if needed) :
                               Plaintiff misrepresented their copyright, trademark and unfair competition claims against
                               Defendant.



                    2.         The defendant has the following claim against one or more of the other defendants (specify the
                               claim and explain it; include a further statement ofjurisdiction, if needed):
                               DOE, Nintendo German representative, may have acted contrary to Nintendo.




                     3.        State briefly and precisely what damages or other relief the party asserting a counterclaim or
                               cross-claim asks the court to order. Do not make legal arguments. Include any basis for
                               claiming that the wrongs alleged are continuing at the present time. Include the amounts of any
                               actual damages claimed for the acts alleged and the basis for these amounts. Include any
                               punitive or exemplary damages claimed, the amounts, and the reasons that are alleged to entitle
                               the party to actual or punitive money damages.
                               a.         The defendant asserting: the counterclaim or cross-claim ag:ainst (soecifv who the claim is
                                          against) Nintendo of America, Inc.                       alleges that the following

                                                                                                                               Page 6 of 8
  Case 2:19-cv-07818-CBM-RAO Document 33 Filed 02/14/20 Page 7 of 13 Page ID #:160

Pro Se 3 (Rev. 12/16) The Defendant's Answer to the Complaint


                                          injury or damages resulted (specify):
                                          The Plaintiff claimed that all material on Defendant's website was infringing in violation
                                          of 17 U.S.C. § 512 (f) and others.



                               b.         The defendant seeks the following damages or other relief (sp ecify) :
                                          See Attachment: Prayer for Relief.




ID.       Certification and Closing

          Under Federal Rule of Civil Procedure 11 , by signing below, I certify to the best ofmy knowledge, information,
          and belief that this answer: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the answer otherwise complies with the requirements
          ofRule 11.

          A.        For Parties Without an Attorney

                    I agree to provide the Clerk' s Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk' s Office may result
                    in the dismissal of my case.

                    Date of signing:                      02/14/2020


                     Signature of Defendant
                     Printed Name of Defendant              Matthew Storman


          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address


                                                                                                                           Page 7 of 8
   Case 2:19-cv-07818-CBM-RAO Document 33 Filed 02/14/20 Page 8 of 13 Page ID #:161

Pro Se 3 (Rev. 12/16) The Defendant's Answer to the Complaint




                                                                                 Page 8 of 8
Case 2:19-cv-07818-CBM-RAO Document 33 Filed 02/14/20 Page 9 of 13 Page ID #:162



   II. The Answer and Defenses to the Complaint


         SUMMARY - Defendants summary to following item A.
         a. Defendant denies the allegations of Copyright Infringement or Piracy; Denies the
         allegations of Trademark Infringement; Denies the allegations of Unfair Competition.
         Any trademarks only exist as online data
         b. Defendant provides nonmembers and members full access rights to ndsuniverse.com
         and romuniverse.comfor free. Defendant also provides increased bandwidth for
         premium members. Defendant makes no direct profit from copies uploaded or
         downloaded.
         c. Defendant is OSP and is protected under 17 U.S. C. Including DMCA 512

         d. Defendant provides copyright owners access to all files that are arranged by uploaded
         title only. This is required under 17 U.S. C and an implied contract with Nintendo, where
         Nintendo has full access to all contents to locate any potentially infringing material, and
         Nintendo receives unlimited advertising. Defendant is unaware of content. Furthermore,
         Nintendo can request removal of any material it has a good faith believe to be infringing.
         Defendant may receive potential membership fees as long as Nintendo does not remove
         all material.
         e. Defendant is unaware if any infringing material that is uploaded to the website. This
         material may be owned and disposed of by the first sale purchaser and other exemptions
         to copyrights and therefore do not belong to Nintendo. Defendant is also not responsible
         for any illegal downloading or uploading by users.
         f 17 U.S. C § 512 (a-n). Defendant is service provider and sole owner of
          ndsuniverse.com romuniverse.com. Defendant shall not be liable for monetary, statutory,
          injunctive and equitable relief 17 U.S.C § 501-513. Exceptions provide protection for
         Defendant and users, for example, fair use and first sale doctrine.
         g. All material on website is digital data. This includes copies, trademarks, audio and
         performance. There are no physical games, trademarks, performances, images,
         displayed on the website. Data requires a capable and proper device to fully translate
         and display the data into a form that can be sensed by a human being.
         h. Copies on the Website originally from Nintendo when seen by users is a positive
         advertising asset to Nintendo. It is part of an implied contract with Nintendo over the
         last 10 years. This advertising asset can be calculated and measured by Nintendo in
         cooperation with Defendant.




                       Attachment, II. A. Answering the Claims for Relief                Page 1 of 4
Case 2:19-cv-07818-CBM-RAO Document 33 Filed 02/14/20 Page 10 of 13 Page ID #:163



    II. A. Answering the Claims for Relief.

    Defendant is unsure ifhe has requisite knowledge to answer items 1 - 67
    1. Defendant denies allegations of piracy and infringement.
    2. Plaintiff fails to name other Nintendo subsidiaries where uploaded files are sourced from.
    Such as Germany whose agent has been sending take down notices for 10 years. Nintendo fails
    to name principals at Nintendo. Nintendo fails to name distributors. Which maybe the original
    source of uploaded material.
    3. Defendant is OSP and sole owner of ndsuniverse.com and romuniverse.com; desires and
    requires no agent. Defendant is protected under 17 U.S.C.
    4. Defendant has no John Does 1-10 or any corporations or individuals working in active
    concert and participation.
    5. Defendant denies allegations that Defendant stores, categorizes and reproduces unauthorized
    copies of Nintendo video games. See Defendant's summary above. Copies on website are not
    sold and Defendant receives no direct income from such.
    6. Defendant has no agents, employees or other relationships.
    7. Jurisdiction maybe in Germany because of relationship with Nintendo Germany for 10 years.
    8. Jurisdiction maybe in Germany because of relationship with Nintendo Germany for 10 years.
    9. Jurisdiction maybe in Germany because of relationship with Nintendo Germany for 10 years.
    See item 4.
    10. Jurisdiction maybe in Germany because of relationship with Nintendo Germany for 10 years
    and source of materials maybe non-U.S.
    12. Nintendo's' designs fail to protect its copies. There's no visible serial number or name of a
    purchaser on each copy. Nintendo fails to keep or make known a master copy from which all
    other copies are made from. Nintendo does not encrypt its data. Nintendo delivers its product
    over the internet where it is very vulnerable. Nintendo could easily deliver only serialized hard
    copies and maintain records of purchasers. If these exist, then establishing ownership and a
    chain of custody would be feasible. However, the last owner may be the first sale owner and
    distribute it for resale or for free.
    14. Nintendo's' 10 million users each of which may have 20 games over their lifetime. This
    estimate approaches a billion games sold. Per item 25, 80% of users non-US buyers. 8 million
    of which are non-U.S. This is a jurisdictional issue.
    15. This estimate is contrary to item 14.
   16. Nintendo fails to state its intellectual property, it's sources and licensees, which may be
   joined as DOES.


                          Attachment, II. A. Answering the Claims for Relief                 Page 2 of 4
Case 2:19-cv-07818-CBM-RAO Document 33 Filed 02/14/20 Page 11 of 13 Page ID #:164



    18. Nintendo video games and video games systems can also be distributed legally.
    19. Nintendo video games and video games systems can also be distributed legally.
    20. Nintendo implies legal copies are also a problem for Nintendo. Nintendo could make
    available technological measures and digital rights management technology to defendant or
    Nintendo's' agents who have full access to copies and identify high potential infringing copies
    and simply request removal by OSPs.
    21. Nintendo fails to use its technology to identify legally installed pirated copies.
   22. Defendant has no such email or knowledge of such email. However, the word "he" is
   obviously misinterpreted. See Defendant Summary above and could be simply marketing
   puffery.
   23. Nintendo fails to provide names of other targeted websites and internet traffic data, and
   documentation and source of Defendant's alleged statements. Potentially joinable as DOES.
   24. See Defendant's Summary above.
   25. Nintendo has profited from free advertisement on website. Nintendo states that 80% of
   visitors are non-U. S which may be a jurisdictional issue. However, this is an admission German
   Nintendo agent has an ongoing relationship with Defendant. Nintendo falsely states that any
   Nintendo words are piracy in of themselves. This maybe an entrapment violation.
   26. Material on Defendant's website are a substantial advertising asset to Nintendo. Nintendo
   fai]s to quantify and substantiate any injury to Nintendo.
   27. There is no limitation to the visible keywords. This is a benefit to Nintendo to help them
   locate any potentially infringing material. See also Defendant's Summary above.
    28. The website offers a list of non-infringing material. Plaintiffs Exhibit A also lists copies of
    non-infringing materia].
   29. Visitors use search bar to locate non-infringing material in the system. This facilitates
   copyright owners in locating potentially infringing material on the Website, which they can then
   send a take down notice. Which will be responded to immediately.
    30. There are no pirated games.
    31. There are no pirated games.
    32. There are no pirated games. Visitors use the search bar to locate non-infringing material and
    the system. This facilitates copyright owners in locating potentially infringing material on the
    Website which they can then send a take down notice. Which will be responded to immediately.
    33. Nintendo misinterprets the download numbers. These are incomplete downloads or
    interrupted downloads or rejected downloads. This is a measure of free advertising for Nintendo.
    34. These are also non-infringing copies.


                           Attachment, II. A. Answering the Claims for Relief                Page 3 of 4
Case 2:19-cv-07818-CBM-RAO Document 33 Filed 02/14/20 Page 12 of 13 Page ID #:165



   35. These are also non-infringing copies and games.
   36. These are not pirated and is an asset for Nintendo advertising.
   37. See Defendant Summary above.
   39. Popularity of website is directly due to Nintendo advertising on Website. Defendant do not
   directly profit from copies, see Defendant Summary above.
   40- 53. Defendant incorporates by reference its responses to the preceding paragraphs.
   Defendant is not liable under 17 U.S.C. NOA has not proven that the downloaded files belong to
   them. Plaintiff is making false statements. The website does not house any pirated works.
   Defendant does not reproduce, distribute, publicly perform or display unauthorized copies of any
   copyrighted works. Defendant completely and wholly complies with take down notices that are
   received by Nintendo of America. Defendant denies the allegation that the alleged infringement
   has been willful, intentional, and purposeful, or in reckless disregard ofNOA's rights.
   Defendant rejects the notion that NOA is entitled to any monetary damages. Defendant believes
   the court should reject NOA's request for attorneys' fees and full costs as this lawsuit is without
   warrant. Defendant rejects plaintiffs' statement that Defendant is causing Nintendo great and
   irreparable injury.
   54 - 62. Defendant incorporates by reference its responses to the preceding paragraphs. See
   Defendants Summary above. The digital structure and content of the files are not known to the
   Defendant. This may require downloading to a proper device. Defendant does not download nor
   possess such devices. No games are sold on the Website. Nor are visitors encouraged to
   download and play. Defendant' s actions are not misleading, nor do they cause confusion or
   deception. Plaintiff does not specify what specific actions constituted interstate commerce.
   There is no interstate commerce. Defendant has not violated Lanham Act 15 U.S.C § 1125(a),
   Section 32. No one has been deceived, confused or mistaken.
   63 - 67. Defendant incorporates by reference its responses to the preceding paragraphs.
   Defendant denies engaging in any unlawful business practices. See Defendant Summary above.
   Defendant denies using any registered trademarks on the website; denies any state or federal law
   violations. Defendant denies that any unlawful conduct has occurred. Defendant denies that any
   irreparable harm to Nintendo has occurred.




                         Attachment, II. A. Answering the Claims for Relief                Page 4 of 4
Case 2:19-cv-07818-CBM-RAO Document 33 Filed 02/14/20 Page 13 of 13 Page ID #:166



   II. D. 3. b. PRAYER FOR RELIEF

   WHEREFORE, Defendant, Matthew Storman, seeks the following relief:

   A. For judgment in favor of Defendant, and against Plaintiff, for damages in such amounts as
   may be proven at trial.

   B. An award of statutory damages as allowed by law, in an amount up to $150,000 for the false
   allegations of infringement for each NOA copyrighted work and up to $2,000,000 for the false
   allegations of infringement for each NOA trademark through use of false allegations of
   counterfeit marks.

   C. An award of false allegations of enhanced damages or profits, whichever is greater, under
   Section 35 of the Lanham Act, 15 U.S.C. § 1117, and as otherwise provided by law.

   D. Based on Plaintiff's willful and deliberate false infringement allegations ofNOA's
   intellectual property, and to deter such conduct in the future, Defendant be awarded punitive
   damages.

   E. An accounting of all Plaintiff's profits and gains from the Website.

   F. For the costs and expenses of this action, as well as Defendant's reasonable time and
   attorneys' fees.

   G. Pre-judgment and post-judgment interest.

   H. A permanent injunction enjoining Plaintiff's and their agents, servants, employees, and all
   those in active concert or participation with Plaintiff's to:
   a. Permanently approve all copying, distributing, selling, performing, displaying, playing, or
   otherwise using any copy of an NOA copyrighted work, or any derivative thereof.

   b. Permanently approve using, or inducing or enabling others to use, any reproduction,
   counterfeit, copy, or colorable imitation ofNOA's trademarks, in any manner in connection with
   the manufacture, printing, distribution, advertising, offering for sale or sale of any goods or
   services, including the use ofNOA's trademarks in connection with a website;

   c. Permanently approve using any trademark, service mark, name, logo, design or source
   designation of any kind on or in connection with Plaintiff's goods or services that is likely to
   cause confusion, mistake, deception or public misunderstanding that such goods or services are
   produced or provided by Nintendo, or sponsored or authorized by Nintendo, or are in any way
   connected or related to Nintendo;
   d. Store all falsely alleged unauthorized Nintendo games or other falsely alleged unauthorized
   copies of Nintendo's intellectual property including movies, books, and music; and
   e. Not Transfer all domains used by J?efendants in furtherance of their alleged infringing
   activities to NOA, including but not limited to NDSUniverse.com and Rom Universe.com.

   I. For such other relief as the Court may deem just and proper.

                                   Attachment, II. D. 3. b. Prayer for Relief              Page 1 of 1
